Citation Nr: 0107417	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-17 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
vocational rehabilitation benefits in the amount of $751.33, 
plus accrued interest.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1992 to 
September 1994.

This appeal arises from a January 1999 decision of the St. 
Petersburg, Florida Regional Office's (RO) Committee on 
Waivers and Compromises (Committee) which denied a waiver of 
recovery of the veteran's Department of Veterans Affairs (VA) 
indebtedness.  It was found that the veteran was indebted to 
the VA in the amount of $751.33, plus accrued interest, for 
overpayment of vocational rehabilitation benefits.  See 
38 U.S.C., Chapter 31.  The veteran has appealed this 
determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  She has also received adequate notice of the pertinent 
laws and regulations and an opportunity to present her 
arguments and contentions.

2.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the appellant.

3.  The veteran was at fault in the creation of her 
indebtedness.  There was no fault on the part of the VA in 
the creation of this indebtedness.

4.  Collection of the veteran's indebtedness would not cause 
her undue hardship or defeat the purpose of the VA benefit.  
The veteran did not rely on the VA vocational rehabilitation 
benefits to relinquish a valuable right or incur a legal 
obligation, and failure to collect the indebtedness would 
result in an unfair gain to her.


CONCLUSION OF LAW

Recovery of an overpayment of vocational rehabilitation 
benefits in the amount of $751.33, plus accrued interest, 
would not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 3680(a), 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.963(a), 1.965(a), 21.4135(s), 21.4136 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 1995, the veteran applied for vocational 
rehabilitation benefits under 38 U.S.C., Chapter 31, in order 
to attend college.  During her initial evaluation for Chapter 
31 benefits, the veteran in June 1996 signed and dated two 
letters describing the provisions of this program.  In the 
first letter the veteran was informed:

If you receive a check during the month 
following a change in your enrollment, 
make sure that you are entitled to the 
entire check before negotiating it.  If 
the amount has not changed from the 
previous check and you have reduced your 
rate of training, the chances are good 
that you are not entitled to this check.  
You should return the check to the VA.

Upon receipt of the notice reporting a 
change in your enrollment, the VA will 
reduce or terminate your benefits.  If 
you change your enrollment after the 
school's regular drop/add period, the VA 
will ask you for a statement explaining 
the events surrounding the change.  The 
law provides for a one-time 6-credit 
exclusion from the requirement to 
establish mitigating circumstances for 
reduction in training.  Subsequently, no 
payments will be made for a course from 
which you withdraw, or receive a non-
punitive grade, unless there are 
acceptable "mitigating circumstances" 
causing the change.  VA defines 
"mitigating circumstances" as 
unanticipated and unavoidable events 
which interfere with a student's pursuit 
of a course.

The second signed letter noted:

WITHDRAWALS

If it becomes necessary to withdraw from 
a course, you need to contact your case 
manager, before you withdraw!...Withdrawal 
to avoid an unsatisfactory grade is not 
considered a valid reason and your 
subsistence allowance may be reduced back 
to the first day of classes for that 
term.

The veteran was notified of her award of a subsistence 
allowance under Chapter 31 in a letter of August 1996.  Her 
college certified in August 1996 that she would be attending 
as a full time student in the spring of 1997 with twelve 
credit hours.  A fee schedule from the college dated in 
December 1996 reported that the veteran was enrolled in five 
courses for a total of twelve hours of credit.

The RO sent the veteran notification in late December 1996 
that her vocational rehabilitation benefits had been approved 
for the period beginning January 6, 1997 and ending May 3, 
1997 for full-time training with a course load of twelve 
hours.  Her monthly benefit was noted to be $621.39.  She was 
instructed:

You are responsible for ensuring that 
this action is based on correct 
information.  For example, if you drop a 
course or lose a dependent, you must tell 
us immediately.  Otherwise, you may have 
to repay any overpayment created in your 
account based on a later adjustment of 
your award.  

In January 1997, VA received the veteran's request that her 
training goal be switched from an associate degree to a 
bachelor's degree.  This was denied, for the time being, in 
early February 1997.  On April 3, 1997, the RO was notified 
of the veteran's desire to pursue an alternate vocational 
goal.  In a separate Report of Contact on the same date, it 
was noted that the veteran had been informed that such a 
request must be made to the VA in writing within ten days.  
She was also informed that a meeting would be set up to 
discuss this matter.  Finally, a Special Report of Training, 
again dated on April 3, 1997 (received at the RO on April 10, 
1997), noted the veteran's complaint of difficulty with her 
current course in chemistry, a subject she noted was required 
for her current major.  She informed the counselor that she 
was thinking of dropping this course.  It was reported that 
the veteran was informed of the VA's "6-credit exclusion and 
drop policy."  The veteran indicated her understanding of 
this policy and that she still would proceed with dropping 
the course.  She indicated she would submit a letter 
requesting approval for a change in her degree program.  The 
veteran submitted such a request in a letter received by the 
RO on April 22, 1997.  She also informed the RO that she had 
dropped a beginning chemistry class.

A Special Report of Training completed in late April 1997 
again indicated that the veteran had dropped a chemistry 
course and its lab in early April 1997 due to poor academic 
performance in this class.  She reported continued thoracic 
pain due to her service-connected disability, but denied any 
other health problems.  It was noted that she was not 
currently employed as she wished to concentrate her time on 
completing school and raising her two children.  She was 
married and her spouse currently served in the U. S. Coast 
Guard.  It was determined that, overall, the veteran was 
making satisfactory academic progress.  

A VA internal award worksheet dated in mid-April 1997 
indicted that the RO had been informed the veteran had 
dropped four hours of credit on April 4, 1997.  It was 
calculated for benefit purposes that the veteran had 
maintained a twelve hour/full-time enrollment until April 30, 
1997 and an eight hour/half-time enrollment from May 1 to May 
2, 1997.  By letter dated in late April 1997, the veteran was 
informed that her monthly benefit was reduced to $311.78 for 
the period from May 1 to May 3, 1997 due to her eight 
hour/half-time course load. 

In late May 1997, the college notified the VA that the 
veteran had dropped one credit hour effective March 17, 1997, 
and another three credit hours effective April 2, 1997.  The 
college reported that this reduction had been made after the 
drop period and it was unknown whether the adjustment 
involved mitigating circumstances.  

In September 1997, the RO received a copy of the veteran's 
college transcript for the spring 1997 semester.  It 
indicated that the veteran had withdrawn from a chemistry 
course and its associated lab for a total reduction of four 
hours of course work.  She completed a total of eight hours 
for this semester.

A Special Report of Training dated in mid-February 1998 
indicated that the veteran had withdrawn from all her course 
work due to hospitalization for surgery.  She indicated her 
recuperation would last from two to six weeks.  A private 
physician's note dated in March 1998 confirmed that the 
veteran had been hospitalized for a total abdominal 
hysterectomy.  A Report of Contact dated in late March 1998 
reported that the veteran had been granted mitigating 
circumstances in her withdrawal from courses during the 
spring 1998 semester.

VA reviewed the veteran's vocational rehabilitation file in 
April 1998 and prepared an internal award worksheet.  It was 
noted that due to the veteran dropping one hour of credit on 
March 17, 1997 and another three hours of credit on April 2, 
1997, an adjustment was required in the amount of the 
vocational rehabilitation benefits awarded the veteran for 
the Spring 1997 semester.  A six credit exclusion was granted 
for her initial withdrawal, but the veteran had failed to 
indicate any recognized mitigating circumstances.  It was 
determined that from January 6, 1997 to March 31, 1997, the 
veteran carried nine hours and was enrolled on a three 
quarters-time basis.  From April 1, 1997 to May 2, 1997, the 
veteran carried eight hours and was enrolled on a half-time 
basis.  This resulted in monthly benefits of $465.49 
effective from January 6, 1997 to March 31, 1997 and benefits 
of $311.78 effective from April 1, 1997 to May 2, 1997.  She 
was notified that she was indebted to VA due to overpayment 
of her vocational rehabilitation benefits in a letter of 
April 1998.

In May 1998, the RO received the veteran's request that 
recovery of her indebtedness be waived.  She alleged that the 
amount of her indebtedness was inaccurate.  She also 
contended that it was the VA's fault that such a debt had 
been incurred as she had been in contact with her case 
manager at school and informed this individual when she had 
"disenroll(ed)" from any course.  She felt that since she 
had not contributed to this mistake she should not have to 
repay the overpayment.  The veteran also claimed that she had 
to withdraw from courses due to her surgery and her case 
manager had been timely informed of this circumstance.

An audit of the veteran's vocational rehabilitation payments 
was completed in preparation for review by the Committee.  
This audit indicated the veteran had been paid at a monthly 
rate of $621.39 (full-time attendance) effective from January 
6 to April 30, 1997 for a total of $2,382.00.  She was also 
paid at a monthly rate of $311.78 (half-time attendance) 
effective from May 1 to May 2, 1997 for a total of $20.79.  
This amounted in total payments for this period of $2,402.79.  
Based on the veteran's actual completed courses, it was 
determined she was entitled to a monthly rate of $465.49 
(three quarters-time attendance) effective from January 6 to 
March 31, 1997 for a total of $1,318.89.  She was then 
entitled to a monthly rate of $311.78 (half-time attendance) 
effective from April 1 to May 2, 1997 for a total of $332.57.  
This resulted in a total entitlement of $1,651.46; which 
resulted in an overpayment of $751.33 for her school 
attendance during the spring 1997 semester.  The audit found 
that the veteran did not owe any overpayment for the spring 
1998 semester.

The Committee issued a decision in January 1999.  It was 
determined that the veteran had not committed fraud, 
misrepresentation, or bad faith regarding the overpayment of 
her vocational rehabilitation benefits.  However, she was 
found at fault in the creation of her debt and the principles 
of equity and good conscience were determined to preclude the 
grant of a waiver.  The Committee specifically determined 
that this debt had not been incurred as a result of her 
withdrawal from course work during the spring 1998 semester.

In her notice of disagreement received in February 1999, the 
veteran contended she should be granted a waiver of recovery 
of her overpayment on the grounds that she had kept her case 
manager fully informed when she dropped any course work.  She 
alleged that because of this fact any overpayment of her 
vocational rehabilitation benefits was the fault of the VA.  
She also contended that repayment of this debt would result 
in a financial hardship on her family.  The veteran claimed 
that her spouse was the only source of income for her family.

The veteran submitted a completed Financial Status Report 
(FSR) in 1999.  She indicated that both her and her spouse 
were currently employed.  Their monthly net income was 
$2,017.55.  Their monthly expenses totaled $1,392.88; for a 
positive balance of $624.67.  Their assets consisted of 
$60.00 in a bank account, $20.00 on hand, and two motor 
vehicles of undisclosed value.  Their other debts and 
installment contracts totaled $12,092.11 which required a 
monthly payment of $259.00.  The appellant was not in arrears 
with any indebtedness.  The veteran asserted that she was 
working only for a short period of time in order to help pay 
bills.  She claimed that she planned to return to college, at 
which time her spouse's salary would be their only income.  
The veteran alleged that her family could not afford to lose 
her monthly VA income.

A statement of the case (SOC) was issued to the veteran in 
July 1999.  Her FSR was considered, but the RO again found 
that the she was not entitled to a waiver under the 
principles of equity and good conscience.  In late July 1999, 
the RO received the veteran's substantive appeal.  In 
addition to previously presented contentions, the veteran 
asserted that she had returned to her college program and no 
longer worked.  She claimed that if she was forced to repay 
her VA indebtedness she would be forced to quit college and 
return to work.  The veteran contended that such action would 
defeat the purpose of her VA vocational rehabilitation 
program.

II. Analysis

The record indicates that the veteran has been appropriately 
notified of the legal criteria pertaining to, and the reasons 
and bases for her denial of, a waiver of recovery of her VA 
indebtedness in the Committee decision of January 1999 and 
the SOC issued in July 1999.  This has included a discussion 
of the laws and regulations pertaining to creation/fault 
regarding the incurred indebtedness to include the six hour 
exclusion rule under 38 U.S.C.A. § 3680(a)(3)(B) and 
mitigating circumstances for withdrawal of course work.  In 
fact, the evidence of record indicates that the veteran was 
previously notified of these provisions in material provided 
by VA in June 1996 and during counseling in April 1997.

It is noted by the Board that regulations at 38 C.F.R. 
§ 21.4135(s), regarding the discontinuance date for a 
reduction in rate of pursuit of course work, were changed 
effective August 1, 1999.  See 58 Fed. Reg. 26239 (May 3, 
1993).  According to Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), the U. S. Court of Appeals for Veterans Claims 
(Court) held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  A review of the old and 
new regulations reveals that the only substantive change was 
the addition of language discussing recipients who had 
received a lump sum payment during the enrollment period.  
Since there is no evidence of record that the veteran 
received a lump sum payment of Chapter 31 benefits, these 
changes would have no effect on her current claim.  
Therefore, remand for RO consideration of these changes is 
not appropriate.

The veteran has availed herself of the opportunity to present 
argument regarding her claim in written statements to include 
her substantive appeal.  Regarding her claim on the 
creation/fault of the indebtedness, the veteran's assertions 
were specifically considered in both the Committee's decision 
of January 1999 and in the SOC issued in July 1999.  The 
veteran's financial information provided in 1999 was fully 
considered in the SOC of July 1999.  Thus, the veteran has 
been presented with opportunities to argue her contentions 
and the applicable law and regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Considering these facts, 
appellate review is appropriate at this time.

Under the provisions governing Chapter 31 benefits, VA will 
reduce an individual's educational assistance allowance 
effective the first date of the term in which the individual 
reduces training by withdrawing from part of a course, if the 
reduction occurs at the beginning of the term.  38 U.S.C.A. 
§ 3680(a); 38 C.F.R. § 21.4135(s)(1).

VA will reduce an individual's educational assistance 
allowance effective the date on which an individual reduces 
training when: 1) The reduction does not occur at the 
beginning of the term; 2) The individual did not receive a 
lump-sum payment for the quarter, semester, term or other 
enrollment period during which he or she reduced training; 
and 3) There are mitigating circumstances, or the individual 
receives a punitive grade for the portion of the course from 
which he or she withdrew.  38 C.F.R. § 21.4135(s)(3).

If the individual reduces training by withdrawing from a part 
of a course and the withdrawal does not occur because the 
individual was ordered to active duty; there are no 
mitigating circumstances; and the individual receives a non-
punitive grade from that portion of the course from which he 
or she withdrew; VA will reduce the individual's educational 
assistance effective the later of the following: 1) The first 
date of enrollment of the term in which the reduction occurs; 
or 2) December 1, 1976.  38 C.F.R. § 21.4135(s)(4).

VA will not pay benefits to an individual for a course from 
which the individual withdraws or receives a non-punitive 
grade which is not used in computing the requirements for 
graduation unless: 1) The individual withdraws because he or 
she is ordered to active duty; or 2) All of the following 
criteria are met:

(i) There are mitigating circumstances;

(ii) The individual submits a description of the 
circumstances in writing to VA either within one year 
from the date VA notifies the individual that he or she 
must submit the mitigating circumstances or at a later 
date if the individual is able to show good cause why 
the one-year time limit should be extended to the date 
on which he or she submitted the description of the 
mitigating circumstances; and

(iii) The individual submits evidence supporting the 
existence of mitigating circumstances within one year of 
the date that evidence is requested by VA, or at a later 
date if the individual is able to show good cause why 
the one-year time limit should be extended to the date 
on which he or she submitted the evidence supporting the 
existence of mitigating circumstances.

38 U.S.C.A. §  3680(a); 38 C.F.R. § 21.4136(a).

The following circumstances, which are not all inclusive, are 
representative of those that VA considers to be mitigating 
provided they prevent the individual from pursuing the 
program of education continuously:

(1) An illness of the individual;

(2) An illness or death in the individual's family;

(3) An unavoidable geographical transfer resulting from 
the individual's employment;

(4) An unavoidable change in the individual's conditions 
of employment;

(5) Immediate family or financial obligations beyond the 
control of the individual that require him or her to 
suspend pursuit of the program of education to obtain 
employment;

(6) Discontinuance of the course by the school;

(7) Unanticipated active duty for training;

(8) Unanticipated difficulties in caring for the 
individual's child or children.

38 U.S.C.A. § 3680(a); 38 C.F.R. § 21.4136(b).

However, in the first instance of withdrawal by the veteran 
from a course or courses with respect to which the veteran 
has been paid assistance under 38 U.S.C., Chapter 31, 
mitigating circumstances shall be considered to exist with 
respect to courses totaling not more than six semester hours 
of the equivalent thereof.  38 U.S.C.A. § 3680(a)(3)(A).

Any indebtedness of a veteran can be waived only when the 
following factors are determined to exist:

(1)  There is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having 
an interest in obtaining the waiver; and

(2)  Collection of such indebtedness would be against 
equity and good conscience.

38 C.F.R. § 1.963(a).

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.

(2)  Balancing of faults.  Weighing the 
fault of the debtor against the VA's 
fault.

(3)  Undue hardship.  Whether collection 
would deprive the debtor or his family of 
basic necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in an unfair 
gain to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 U.S.C.A. §  5302(c); 38 C.F.R. § 1.965(a).

The veteran has contested the calculated amount of her VA 
indebtedness.  The Committee provided an audit of her 
indebtedness in January 1999 and the calculations appear to 
be mathematically accurate.  A review of the record also 
makes it clear that the veteran was informed by VA as early 
as June 1996 that withdrawal from courses would affect her 
monthly Chapter 31 benefits.  As late as April 1997, the 
veteran was verbally counseled by her case manager on the 
consequences of her withdrawal from course work.  Thus, the 
Board finds that the veteran was in fact properly informed of 
the need to promptly report any changes in her course work 
and the consequences of such changes.  

For the veteran's initial withdrawal from her one hour 
chemistry lab on March 17, 1997, the RO appropriately applied 
the provisions of 38 U.S.C.A. § 3680(a)(3)(b) and assumed 
this was due to mitigating circumstances.  Under the 
provisions of 38 C.F.R. § 21.4135(s), the veteran then would 
be able to keep the benefits of full-time attendance until 
the end of March 1997, with her monthly benefit reduced to 
three-quarters basis from April 1.  See also 38 C.F.R. 
§ 21.4270(c) (Measurement of collegiate undergraduate 
courses).  However, the veteran then withdrew from a three 
hour chemistry course on April 2, 1997.  Under 38 C.F.R. 
§ 21.4135(s)(4), these three hours are required to be 
subtracted from her total course load from the date the 
school term began, in this case, January 6, 1997.  Thus, 
because of her withdrawal of three hours on April 2, the 
veteran is only considered to have attended school on a three 
quarters-time basis from January 6 to March 30, and then on a 
half-time basis from April 1 to May 2.  As the withdrawal on 
April 2 was not her initial withdrawal from course work, the 
exclusion allowed under 38 U.S.C.A. § 3680(a)(3)(B) was not 
applicable.  The veteran has not claimed any type of 
mitigating circumstances, as defined at 38 C.F.R. 
§ 21.4136(b), for the withdrawal from her chemistry course on 
April 2.  In fact, a counseling report dated in April 1997 
indicates that her reasons for withdrawing from this course 
was that she would have received a grade of "C" in this 
course, a grade that she felt was below her desired 
performance.  Her low opinion of her grade performance does 
not qualify as a mitigating circumstance under 38 C.F.R. 
§ 21.4136(b).

It has been claimed by the veteran that she had health 
problems which caused an interruption of her course work.  
This appears to be the case for her attendance in the spring 
1998 semester and the RO has clearly shown that she did not 
incur any indebtedness due to this withdrawal.  However, in 
the spring of 1997, there is no competent evidence that she 
was forced to withdraw from course work due to ill health.  
The evidence of record indicates that her only health problem 
at that time was pain from her service-connected thoracic 
disability.  She made no allegation in 1997 or since then 
that this disorder prevented her from completing the course 
work she attempted during the spring 1997 semester.  
Therefore, there are no mitigating circumstances due to 
illness for this withdrawal of course work.

The undersigned finds no fault on the part of the VA in the 
creation of the veteran's indebtedness.  It has been alleged 
by the veteran that the mere fact she informed her case 
manager of her withdrawals in the spring of 1997 places the 
fault of any overpayment on VA.  As noted above, she received 
appropriate notification of her responsibilities in reporting 
her withdrawal from course work and in not negotiating or 
accepting payment for course work not completed.  In the 
material she reviewed in June 1996 she was clearly informed 
that she was responsible for any amount of money paid her 
that she had not qualified for under the vocational 
rehabilitation program.  The veteran has failed to cite to 
any law or regulation to support her position on this matter.  
In the above noted law and regulations, it is clear that a 
recipient is required to reimburse VA for money paid to them 
for course work that is not completed.

Based on the above analysis, the Board finds that the veteran 
was at fault in the creation of her VA indebtedness.

Pursuant to 38 U.S.C.A. § 5302, a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Committee concluded that 
the facts in this case do not show the presence of any of the 
preceding factors and the Board agrees with that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination whether or not waiver of recovery of the 
VA indebtedness is warranted on the basis of equity and good 
conscience.

Recovery of this overpayment would not defeat the purpose of 
the extended VA benefit.  The veteran has claimed that if she 
is forced to repay this indebtedness she would be forced to 
quit her degree program and return to work.  The Board finds 
this claim questionable based on the following analysis of 
the income of the veteran and her family.  The evidence of 
July 1999 clearly indicates that the veteran does voluntarily 
interrupt her course program by not attending during summer 
terms in order to work.  Because the amount of indebtedness 
is not substantial, less than $1,000.00, it could even be 
possible for the veteran to continue her course work for a 
period at a reduced level and work part-time.  In any event, 
repayment of her indebtedness would not defeat the purpose of 
her Chapter 31 benefits as these benefits are required by law 
to be paid for work completed toward a degree program.  
Payment for uncompleted course work, in and of itself, is 
contrary to the purposes of the program; thus the repayment 
of her indebtedness will not defeat the purpose of the 
program.  

As the veteran did not complete the course work for which she 
was paid, allowing her not to repay her VA indebtedness would 
unjustly enrich her when compared to other VA beneficiaries 
who completed such work.  Finally, the veteran has not 
claimed, nor has she presented evidence, that her reliance on 
the Chapter 31 benefits resulted in her relinquishing a 
valuable right or incurring a legal obligation.

It has been contended by the veteran that recovery of her VA 
indebtedness would cause an undue financial hardship to her 
family.  A review of the veteran's finances as detailed in 
the FSR of July 1999 indicates that after subtracting her 
monthly expenses the veteran is left with a positive balance 
of $624.67.  While the veteran has claimed that this positive 
balance was only temporary due to her brief employment over 
the summer, two months of income at this level would be more 
than enough to pay the entire amount of her VA indebtedness, 
let alone substantially reduce it.  She claims that her 
family would normally be forced to live on her spouse's 
monthly income.  This reported income in July 1999 minus 
their monthly expenses would leave a negative balance of 
$5.36.  However, part of these expenses include monthly 
payments for cable television of $40.15, a car payment of 
$327.00 for what appears to be a vehicle bought in 1997, and 
$259.00 in monthly payments for loans and credit card bills.  
Such expenses clearly are not necessities of life (i.e., 
basic food, clothing and shelter).  At the very least, the 
monthly payment on cable television could be applied to the 
veteran's debt with little personal cost.  Regarding the 
payments for her automobile and other loans, a waiver of 
recovery of her VA indebtedness would merely place her other 
creditors at a favorable advantage to the VA.  It is 
noteworthy, that in July 1999 she failed to report the amount 
still owed on her car loan for a 1997 model-year vehicle.  
Presumably, at some point in the near future, this debt would 
be paid off allowing these funds to be available for 
reduction of her VA indebtedness.  Also, the veteran listed a 
$272.34 debt to a department store that required a $20.00 
monthly payment.  Based on this rate of payment, this small 
debt should have been paid in full by the present time and 
this $20.00 a month presumably would be available for 
reducing her VA indebtedness.  Thus, the veteran does have a 
sufficient net monthly income to afford to make some type of 
monthly payment on her VA indebtedness.  Finally, it appears 
that the veteran failed to note on the July 1999 FSR that she 
receives 20 percent disability compensation (approximately 
$200.00 a month) for her service-connected thoracic disorder.  
Based on the financial evidence submitted in July 1999, it 
appears the veteran has income to meet the necessities of 
life.  Thus, the repayment of her VA indebtedness would not 
cause her family an undue hardship by depriving them of basic 
necessities.

Based on the above analysis, the undersigned finds that the 
principles of equity and good conscience do not favor a 
waiver of recovery of the veteran's VA indebtedness in the 
amount of $751.33, plus accrued interest.


ORDER

The appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

